Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 27, 2021

                                     No. 04-21-00058-CV

DIAMOND ENVIRONMENTAL MANAGEMENT, L.P.; Bexar County Emergency Service
        District No. 5; and Bexar County Emergency Service District No. 10,
                                    Appellants

                                               v.

                             CITY OF SAN ANTONIO, TEXAS,
                                       Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-26125
                           Honorable Aaron Haas, Judge Presiding


                                        ORDER

       Appellee, the City of San Antonio’s, brief was originally due on June 25, 2021. Appellee
has been granted one previous extension until July 26, 2021. On July 26, 2021, appellee filed an
unopposed motion requesting a thirty-day extension of time in which to file its brief. The motion
is GRANTED and appellee is ORDERED to file its brief no later than August 25, 2021.




                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court